DOCUMENTS UNDER SEAL
                    Case 3:20-mj-71726-MAG Document 13 Filed 12/14/20 Page 113ofminutes
                                                         TOTAL TIME (m ins):
                                                                                 1
M AGISTRATE JUDGE                            DEPUTY CLERK                           REPORTER/FTR
M INUTE ORDER                             Elaine Kabiling                           12:19-12:32
MAGISTRATE JUDGE                             DATE                                   NEW CASE          CASE NUMBER
Laurel Beeler                             12/14/2020 (Hearing held via Zoom)                         3:20-mj-71726-MAG-1
                                                       APPEARANCES
DEFENDANT                                    AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Gage Pascoe                                          Y       P       Elisse Larouche                        APPT.
U.S. ATTORNEY                                INTERPRETER                          FIN. AFFT               COUNSEL APPT'D
Ross Weingarten                              Not Required                         SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             Jay Christian                           APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING            IA REV PROB. or            OTHER
                                                                                    or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.                ATTY APPT
      13 minutes                                                                                               HEARING
                                                      INITIAL APPEARANCE
        ADVISED                  ADVISED                    NAME AS CHARGED            TRUE NAME:
        OF RIGHTS                OF CHARGES                 IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                          RELEASE
      RELEASED           ISSUED                       AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND              $                                                   SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                 DETAINED         RELEASED        DETENTION HEARING              REMANDED
      FOR              SERVICES                                                  AND FORMAL FINDINGS            TO CUSTODY
      DETENTION        REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
      CONSENT                   NOT GUILTY                  GUILTY                     GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT             OTHER:
      REPORT ORDERED                                        FILED
                                                         CONTINUANCE
TO:                               ATTY APPT                 BOND                   STATUS RE:
12/23/2020                        HEARING                   HEARING                CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY           CHANGE OF                 67$786
                                  AFFIDAVIT                  HEARING               PLEA
10:30 AM                                                     BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT            MOTIONS                  JUDGMENT &
                                  HEARING                                                                    SENTENCING
LB
        TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL               CONFERENCE                HEARING
                                  3161 5.1                   HEARING
                                                   ADDITIONAL PROCEEDINGS
Parties consent to hearing by Zoom. Gov't continues to move for detention. Proffer heard. Matter is referred to Pretrial
Services for assessment. Time waiver stated on the record.

                                                                                         DOCUMENT NUMBER:
CC:
